DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 1/29/2021 is acknowledged.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “wherein the product (P) is compressible, and wherein the product (P) as from the nominal pressure is incompressible” in lines 13-15.  It is unclear what is meant by this recitation.  How is the product both compressible and incompressible at the same time.  The phrase, “as from” is grammatically incorrect and it is not understood what is meant by that phrasing.  As 
Regarding claim 4, it is unclear how the product pressure is maintained in a predetermined pressure window when claim 1, upon which claim 4 depends, requires the pressure to be the nominal pressure.  If the pressure is the nominal pressure, then it is not in a range.  As such the claim is indefinite for failing to distinctly claim the invention.  
Regarding claim 6, it is unclear how there is a product pressure in the mixing chamber, when claim 5, upon which claim 6 depends, requires entry of the product into the mixer to be closed.  Therefore, if there is no product entry into the mixing chamber, then there cannot be a product pressure in the mixing chamber.  As such the claim is indefinite for failing to distinctly claim the invention.  
Claim 7 recites the limitation, “for dissimilar components”; however only one component is previously recited.  There is insufficient antecedent basis for the second dissimilar component.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (DE3913000) (with paragraph citations referencing machine translation).
 Regarding claim 1, Bauer et al. discloses a method for metering a liquid or pasty product in a pressure-regulated manner (abstract), comprising the following steps:
metered feeding of the product with the aid of a metering pump (reference #2, 3, 4 and 5) into a mixing chamber (reference #11 and 45);
determining a product pressure of the product after the mixing chamber (reference #43);
determining a deviation of the product pressure from a predetermined pressure (reference #44; [0011]-[0012]; [0020]; [0028]; [0045]); and
opening or closing in a pressure-dependent manner a pressure-regulating valve (reference #54) that is provided on an exit nozzle of the mixing chamber (reference #10), so as to align the product pressure with the set pressure, wherein the product pressure is reduced when opening the pressure-regulating valve and is increased when closing the pressure-regulating valve (reference #44 and 54; [0016]-[0017]; [0047]; [0062]), wherein the product is compressible (0038]), and wherein the product as from the nominal pressure is incompressible (by definition, as is known in the prior art, nominal pressure means incompressible).

Regarding claim 2, Bauer et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein at least two dissimilar components of the product are fed in a metered manner into the mixing chamber ([0001]-[0002]; [0051]).
Regarding claim 3, Bauer et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the at least two components in the mixing chamber are mixed with one another with the aid of a static mixer (reference #11 and 45 (walls of mixing chamber are considered a static mixer)).
Regarding claim 4, Bauer et al. as modified discloses all the limitations as set forth above.  The reference as modified to include the nominal pressure set point also discloses wherein the product pressure is maintained in a predetermined pressure window (reference #44; [0011]-[0012]; [0016]-[0017]; [0020]; [0028]; [0045]).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. as applied to claim 1 above, and further in view of Surenbrock et al. (U.S. Patent No. 10,248,139).
Regarding claims 5-7, Bauer et al. discloses all the limitations as set forth above.  However, the reference is silent as to the calibration step.
Surenbrock et al. teaches another apparatus for the application of a viscous medium (title).  The reference teaches a calibration step for monitoring the amount  and deviation of product (reference 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the calibration step of Surenbrock et al. to the method of Bauer et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach apparatus for the application of a viscous medium.  One of ordinary skill in the art would be motivated to provide a calibration step because it allows for optimized monitoring for precise and accurate fluid delivery of the product to ensure there are no errors in the amount of fluid delivered or any damaged pumps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774